Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
The specification was objected to as requiring a more descriptive title. Applicants have so amended the title of the application herein, and believe the amendments are sufficient to overcome the objection. As amended, the title is: DISPLAY DEVICE FOR DISPLAYING 
PRECEDING VEHICLE INFORMATION AND DISPLY METHOD
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Claims 1 and 7 require displaying marks that show whether other vehicles are present in a region outside the represented area on the display screen. That is, if the display screen shows a representation of the next 200 yards of road preceding the vehicle, but one or more vehicles are recognized beyond 200 yards, then marks representing the vehicles present ahead are displayed on the display screen to show that there are such vehicles present. The portion of Park referred to by the Examiner does not refer to vehicles that are present, but rather, represents the status of a lane such as under construction (621 in FIG. 7) and distances related to items shown on the display (622, 623, and the distance indicator "500m" near 611 in FIG. 7). None of these however, relate to showing on the display that vehicles are present in the preceding road but beyond the represented display area of the road. For at least this reason the rejection of claims 1, 3 and 7 must be withdrawn, and Applicants respectfully request reconsideration in view of these arguments.
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues the prior art does not teach “showing on the display that vehicles are present in the preceding road but beyond the represented display area of the road.”
The cited Park (Park C9 L15-20) has an indicators for road information. The road information indicators show traffic information including distance to the next vehicle, and distance to construction, where as shown by the construction indicator the information is beyond the display (Park Fig. 7). The Park display will shown marks for vehicles both inside and outside of the display range. The claim does not require that only vehicles outside the range are displayed as marks.
	Allowable Subject Matter
Claim 4-6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent/PG Publication 9318018 in view of Rassmusson U.S. Patent/PG Publication 20180137373.
Regarding claim 1:
 A display device configured to display a (Park Fig. 1, 7)
wherein the display device is configured to display marks showing that the other vehicles are present in a region, that is a far region at a front side in a direction of vehicle advance outside a display range of the information display screen, at fixed positions of their driving lanes displayed on the information display screen, when the other vehicles are present at that region (Park C9 L15-20 Furthermore, a user interface according to an exemplary embodiment of the present invention adds an indicator 621 depending on traffic information for each lane of the road and indicators 622 and 623 depending on surrounding information for each lane to a virtual road, and displays the same.) as shown in Fig. 7 indicators include distance indicators (622, 623), and traffic indicators (621) for information beyond the view of the road image (600), where the display objects are placed in each lane.
Park does not teach  showing a host vehicle. In a related field of endeavor, Rasmusson teaches:
A display device configured to display a host vehicle (Rasmusson [0054] UI 400 may also include a reference vehicle 140A that represents the autonomous vehicle 140 that the passenger is sitting in.) and other vehicles running in driving lanes together with the driving lanes on an information display screen, (Rasmusson [0045] Examples of object graphics include graphics associated with stationary objects 320 (e.g. parked cars, traffic signs or signals, mailboxes), graphics associated with moving objects 330, 310 (e.g. moving cars, bicyclists, pedestrians, runners), a graphic associated with autonomous vehicle 140 (e.g., as shown by element 140 in FIG. 3), or any other suitable graphic associated with objects that may come into the range of sensors 144 of autonomous vehicle 140.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to show the host vehicle as taught by Rasmusson. The motivation for doing so would have been to show additional context to the user by providing the location of the users vehicle in the map, providing the user with additional UI information. Therefore it would have been obvious to combine Rasmusson with Park to obtain the invention.
Regarding claim 3:
 The display device according to claim 2, has all of its limitations taught by Park in view of Rasmusson. Park further teaches  further configured so as to display the marks only in a host vehicle driving lane in which the host vehicle is running among the driving lanes (Parker C9 L20-32 FIGS. 8 and 9 are screens showing a user interface in a terminal for a vehicle according to an exemplary embodiment of the present invention. The user interface displays the construction described in FIGS. 6 and 7. However, in the case where vehicle operation information, more particularly, a relevant directional light flickers or eyes are tracked to a relevant road of a road image, only an indicator of a relevant virtual road and corresponding traffic information and an indicator of surrounding information are displayed. For example, when a left directional light of a vehicle flickers or a user keeps eyes on a left road of a road image, indicators of a virtual road corresponding to the left road, corresponding traffic information, and surrounding information are displayed.) since just information for a specific lane can be displayed.
Also (Park Fig. 7) since it does not display information for the turn lanes on the right or the oncoming lanes on the left.
Regarding claim 7:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park U.S. Patent/PG Publication 9318018 in view of Rassmusson U.S. Patent/PG Publication 20180137373 and Kachi U.S. Patent/PG Publication 20160148503.
Regarding claim 2:
 The display device according to claim 1, has all of its limitations taught by Park in view of Rasmusson. Park further teaches  wherein the fixed positions are end parts at the front side in the direction of vehicle advance of the driving lanes, (Park Fig. 7)
and the marks (Park C9 L15-20 Furthermore, a user interface according to an exemplary embodiment of the present invention adds an indicator 621 depending on traffic information for each lane of the road and indicators 622 and 623 depending on surrounding information for each lane to a virtual road, and displays the same.)
Park does not teach  vehicle icons. In a related field of endeavor, Kachi teaches:
and the marks are vehicle icons (Kachi [0045] As illustrated in FIG. 4, on the guide screen 51, a host vehicle mark 53 indicating the current position of the hosts vehicle, an icon 54 indicating traffic congestion, an arrow 55 indicating a section where traffic congestion occurs, an icon 56 indicating construction, and an arrow 57 indicating a section where the construction is performed, are displayed in addition to a map image 52 around the vehicle. As a result, the user sees the guide screen 51 and can easily and promptly understand that traffic congestion occurs in the section indicated by the arrow 55 and construction is performed in the section indicated by the arrow 57.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use vehicle icons as taught by Kachi. The rationale for doing so would have been that it is a simple substiutiton of visual elements, where Park has icons and a distance box, and Kachi has a vehicle icon, where different visual elements can be used to represent the same information to the user. Therefore it would have been obvious to combine Kachi with Park to obtain the invention.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616